Exhibit 10.10

 

TRADEMARK SECURITY AGREEMENT

 

 

This Trademark Security Agreement (the “Agreement”), dated as of October 31,
2019 is made by K. HOV IP, II, INC., a California corporation (the “Grantor”) in
favor of Wilmington Trust, National Association, as collateral agent (in such
capacity, the “1.25 Lien Collateral Agent”) for the benefit of itself, the
Secured Parties (as defined below) and Wilmington Trust, National Association,
as Joint First Lien Collateral Agent (as defined below).

 

WHEREAS, K. Hovnanian Enterprises, Inc. (the “Issuer”), Hovnanian Enterprises,
Inc. (“Hovnanian”) and each of the other guarantors party thereto are,
concurrently herewith, entering into the Indenture dated as of October 31, 2019
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Indenture”) with Wilmington Trust, National Association, as
trustee (in such capacity, the “Trustee”) and as collateral agent (in such
capacity, the “Collateral Agent”), pursuant to which the Issuer is issuing the
10.5% Senior Secured 1.25 Lien Notes due 2026 (the “Secured Notes”), upon the
terms and subject to the conditions set forth therein;

 

WHEREAS, concurrently with the execution of the Indenture, the Issuer,
Hovnanian, each of the other grantors thereto and the 1.25 Lien Collateral Agent
have entered into the First Lien Collateral Agency Agreement, dated as of
October 31, 2019 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Collateral Agency Agreement”) pursuant to which
the Issuer and the 1.25 Lien Collateral Agent, among others, are appointing
Wilmington Trust, National Association, as the joint collateral perfection agent
and gratuitous bailee for the benefit of, and on behalf of the collateral agents
party thereto and the holders of the Secured Notes, the Secured Notes (as
defined in the 1.125 Lien Security Agreement) and the Secured Notes (as defined
in the 1.5 Lien Security Agreement), certain other secured notes which may be
issued from time to time in accordance with the Indenture and for the lenders
and collateral agent under the Senior Credit Agreement (as defined below) (in
such capacity, the “Joint First Lien Collateral Agent”) solely for the purpose
of perfection the Liens granted under the First Lien Collateral Documents (as
defined in the Collateral Agency Agreement);

 

WHEREAS, concurrently with the execution of the Indenture, the Issuer, Hovnanian
and each of the other Guarantors party thereto have entered into the Credit
Agreement, dated as of October 31, 2019 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Senior Credit
Agreement”), with Wilmington Trust, National Association, in its capacities as
administrative agent and as collateral agent (in such capacity, the “Senior
Credit Agreement Administrative Agent”) and the lenders from time to time party
thereto;

 

WHEREAS, concurrently with the execution of the Indenture, each Senior
Collateral Agent referenced therein, the Issuer, Hovnanian, the other Grantors
party thereto, and each Junior Collateral Agent referenced therein, among
others, have entered into the Second Amended and Restated Intercreditor
Agreement dated as of October 31, 2019 (as the same may be further amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Second Lien Intercreditor Agreement”);

 

1

--------------------------------------------------------------------------------

 

 

WHEREAS, the Issuer, Hovnanian, the other Grantors party thereto, each First
Lien Collateral Agent referenced therein and the Joint First Lien Collateral
Agent have entered into the First Lien Intercreditor Agreement (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“First Lien Intercreditor Agreement”) dated as of October 31, 2019;

 

WHEREAS, the Issuer is a member of an affiliated group of companies that
includes Hovnanian, the Issuer’s parent company, and the Grantor;

 

WHEREAS, the Issuer and the Grantor are engaged in related businesses, and the
Grantor will derive substantial direct and indirect benefit from the Secured
Notes;

 

WHEREAS, pursuant to and under the Indenture and the Security Agreement dated as
of October 31, 2019 (the “Security Agreement”) among the Grantors party thereto
(together with any other entity that may become a party thereto) and the 1.25
Lien Collateral Agent, the Grantor has agreed to enter into this Agreement in
order to grant a security interest to the 1.25 Lien Collateral Agent in certain
Intellectual Property as security for such loans and other obligations as more
fully described herein; and

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 

1.     Defined Terms. Except as otherwise expressly provided herein, (i)
capitalized terms used in this Agreement shall have the respective meanings
assigned to them in the Security Agreement and (ii) the rules of construction
set forth in Section 1.2 of the Indenture and the comparable provisions of any
other applicable Noteholder Documents shall apply to this Agreement. Where
applicable and except as otherwise expressly provided herein, terms used herein
(whether or not capitalized) shall have the respective meanings assigned to them
in the Uniform Commercial Code as enacted in New York as amended from time to
time (the “Code”).

 

2.     To secure the full payment and performance of all Secured Obligations,
the Grantor hereby grants to the 1.25 Lien Collateral Agent a security interest
in the entire right, title and interest of such Grantor in and to all of its
Trademarks, including those set forth on Schedule A; provided, however, that
notwithstanding any of the other provisions set forth in this Section 2 (and
notwithstanding any recording of the 1.25 Lien Collateral Agent’s Lien made in
the U.S. Patent and Trademark Office, U.S. Copyright Office, or other registry
office in any other jurisdiction), this Agreement shall not constitute a grant
of a security interest in any property to the extent that such grant of a
security interest is prohibited by any applicable Law of an Official Body,
requires a consent not obtained of any Official Body pursuant to such Law or is
prohibited by, or constitutes a breach or default under or results in the
termination of or gives rise to any right of acceleration, modification or
cancellation or requires any consent not obtained under, any contract, license,
agreement, instrument or other document evidencing or giving rise to such
property, except to the extent that such Law or the term in such contract,
license, agreement, instrument or other document or similar agreement providing
for such prohibition, breach, default or termination or requiring such consent
is ineffective under applicable Law including Sections 9-406, 9-407, 9-408 or
9-409 of the New York UCC (or any successor provision or provisions); provided,
further, that no security interest shall be granted in any United States
“intent-to-use” trademark or service mark applications unless and until
acceptable evidence of use of the trademark or service mark has been filed with
and accepted by the U.S. Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (U.S.C. 1051, et seq.), and to the extent that,
and solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such “intent-to-use” trademark or
service mark applications under applicable federal Law. After such period and
after such evidence of use has been filed and accepted, the Grantor acknowledges
that such interest in such trademark or service mark applications will become
part of the Collateral. The 1.25 Lien Collateral Agent agrees that, at the
Grantor’s reasonable request and expense, it will provide such Grantor
confirmation that the assets described in this paragraph are in fact excluded
from the Collateral during such limited period only upon receipt of an Officer’s
Certificate or an Opinion of Counsel to that effect.

 

2

--------------------------------------------------------------------------------

 

 

3.     The Grantor covenants and warrants that:

 

(a)     To the knowledge of the Grantor, on the date hereof, all material
Intellectual Property owned by the Grantor is valid, subsisting and unexpired,
has not been abandoned and does not, to the knowledge of the Grantor, infringe
the intellectual property rights of any other Person;

 

(b)     The Grantor is the owner of each item of Intellectual Property listed on
Schedule A, free and clear of any and all Liens or claims of others except for
the Permitted Liens. No financing statement or other public notice with respect
to all or any part of the Collateral is on file or of record in any public
office, except as permitted pursuant to this Agreement or as permitted by the
Indenture and any other applicable Noteholder Documents;

 

4.     The Grantor agrees that, until all of the Secured Obligations shall have
been indefeasibly satisfied in full, it will not enter into any agreement (for
example, a license agreement) which is inconsistent with the Grantor’s
obligations under this Agreement, without the 1.25 Lien Collateral Agent’s prior
written consent which shall not be unreasonably withheld except that the Grantor
may license technology in the ordinary course of business without the 1.25 Lien
Collateral Agent’s consent to suppliers and customers to facilitate the
manufacture and use of the Grantor’s products.

 

5.     The 1.25 Lien Collateral Agent shall have, in addition to all other
rights and remedies given it by this Agreement and those rights and remedies set
forth in the Security Agreement and the Indenture and any other applicable
Noteholder Documents, those allowed by applicable Law and the rights and
remedies of a secured party under the Uniform Commercial Code as enacted in any
jurisdiction in which the Intellectual Property may be located and, without
limiting the generality of the foregoing, solely if an Event of Default has
occurred and is continuing, the 1.25 Lien Collateral Agent may immediately,
without demand of performance and without other notice (except as set forth
below) or demand whatsoever to the Grantor, all of which are hereby expressly
waived, and without advertisement, sell at public or private sale or otherwise
realize upon, in a city that the 1.25 Lien Collateral Agent shall designate by
notice to the Grantor, the whole or from time to time any part of the
Intellectual Property, or any interest which the Grantor may have therein and,
after deducting from the proceeds of sale or other disposition of the
Intellectual Property all expenses (including fees and expenses for brokers and
attorneys), shall apply the remainder of such proceeds toward the payment of the
Secured Obligations as the 1.25 Lien Collateral Agent, in its sole discretion,
shall determine. Any remainder of the proceeds after payment in full of the
Secured Obligations shall be paid over to the Grantor. Notice of any sale or
other disposition of the Intellectual Property shall be given to the Grantor at
least ten (10) days before the time of any intended public or private sale or
other disposition of the Intellectual Property is to be made, which the Grantor
hereby agrees shall be reasonable notice of such sale or other disposition. At
any such sale or other disposition, the 1.25 Lien Collateral Agent may, to the
extent permissible under applicable Law, purchase the whole or any part of the
Intellectual Property sold, free from any right of redemption on the part of the
Grantor, which right is hereby waived and released. The 1.25 Lien Collateral
Agent shall endeavor to provide the Grantor with notice at or about the time of
the exercise of remedies in the preceding sentence, provided that the failure to
provide such notice shall not in any way compromise or adversely affect the
exercise of such remedies or the 1.25 Lien Collateral Agent’s rights hereunder.

 

3

--------------------------------------------------------------------------------

 

 

6.      All of 1.25 Lien Collateral Agent’s rights and remedies with respect to
the Intellectual Property, whether established hereby, by the Security Agreement
or by the Indenture or any other applicable Noteholder Documents or by any other
agreements or by Law, shall be cumulative and may be exercised singularly or
concurrently. In the event of any irreconcilable inconsistency in the terms of
this Agreement and the Security Agreement, the Security Agreement shall control.

 

7.      The provisions of this Agreement are severable, and if any clause or
provision shall be held invalid and unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction, and shall not in any
manner affect such clause or provision in any other jurisdiction, or any clause
or provision of this Agreement in any jurisdiction.

 

8.      The benefits and burdens of this Agreement shall inure to the benefit of
and be binding upon the respective successors and permitted assigns of the
parties, provided, however, that except as permitted by the Indenture and any
other applicable Noteholder Documents, the Grantor may not assign or transfer
any of its rights or obligations hereunder or any interest herein and any such
purported assignment or transfer shall be null and void.

 

9.      This Agreement and the rights and obligations of the parties under this
agreement shall be governed by, and construed and interpreted in accordance
with, the Law of the State of New York.

 

10.     The Grantor (i) hereby irrevocably submits to the nonexclusive general
jurisdiction of the courts of the State of New York and the courts of the United
States of America for the Southern District of New York, or any successor to
said court (hereinafter referred to as the “New York Courts”) for purposes of
any suit, action or other proceeding which relates to this Agreement or any
other Noteholder Document, (ii) to the extent permitted by applicable Law,
hereby waives and agrees not to assert by way of motion, as a defense or
otherwise in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of the New York Courts, that such suit,
action or proceeding is brought in an inconvenient forum, that the venue of such
suit, action or proceeding is improper, or that this Agreement or any Noteholder
Document may not be enforced in or by the New York Courts, (iii) hereby agrees
not to seek, and hereby waives, any collateral review by any other court, which
may be called upon to enforce the judgment of any of the New York Courts, of the
merits of any such suit, action or proceeding or the jurisdiction of the New
York Courts, and (iv) waives personal service of any and all process upon it and
consents that all such service of process be made by certified or registered
mail addressed as provided in Section 13 hereof or at such other address of
which the 1.25 Lien Collateral Agent shall have been notified pursuant thereto
and service so made shall be deemed to be completed upon actual receipt thereof.
Nothing herein shall limit any Secured Party’s right to bring any suit, action
or other proceeding against the Grantor or any of any of the Grantor’s assets or
to serve process on the Grantor by any means authorized by Law.

 

4

--------------------------------------------------------------------------------

 

 

11.     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

 

12.     THE GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY A
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
NOTEHOLDER DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

13.     All notices, requests and demands to or upon the 1.25 Lien Collateral
Agent or the Grantor shall be effected in the manner provided for in Section
13.3 of the Indenture and the related provisions of any other applicable
Noteholder Documents.

 

14.     In the performance of its obligations, powers and rights hereunder, the
1.25 Lien Collateral Agent shall be entitled to the rights, benefits,
privileges, powers and immunities afforded to it as 1.25 Lien Collateral Agent
under the Indenture and the other applicable Noteholder Documents. The 1.25 Lien
Collateral Agent shall be entitled to refuse to take or refrain from taking any
discretionary action or exercise any discretionary powers set forth in the
Security Agreement unless it has received with respect thereto written direction
of the Issuer or a majority of Noteholders in accordance with the Indenture and
the other applicable Noteholder Documents. Notwithstanding anything to the
contrary contained herein, the 1.25 Lien Collateral Agent shall have no
responsibility for the creation, perfection, priority, sufficiency or protection
of any liens securing Secured Obligations (including, but not limited to, no
obligation to prepare, record, file, re-record or re-file any financing
statement, continuation statement or other instrument in any public office). The
permissive rights and authorizations of the 1.25 Lien Collateral Agent hereunder
shall not be construed as duties. The 1.25 Lien Collateral Agent shall be
entitled to exercise its powers and duties hereunder through designees,
specialists, experts or other appointees selected by it in good faith.

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Trademark Security
Agreement to be duly executed and delivered as of the date first above written.

 

  1.25 Lien Collateral Agent:     WILMINGTON TRUST, NATIONAL     ASSOCIATION    
        By: /s/ Nedine P. Sutton       Name: Nedine P. Sutton       Title: Vice
President             Grantor:             K. HOV IP, II, INC.             By:
/s/ David Bachstetter       Name: David Bachstetter       Title: Chief Executive
Officer and Treasurer  

 

6

--------------------------------------------------------------------------------

 

 

Schedule A

 

United States Trademark Registrations and Applications

 

Federal Trademarks

Owner

Trademark

Application No. / Registration No.

K. HOV IP, II, INC.

55 NEVER LOOKED SO GOOD

4035326

K. HOV IP, II, INC.

FROM YOUR HOME TO OURS

3682068

K. HOV IP, II, INC.

HOME DESIGN GALLERY

3017498

K. HOV IP, II, INC.

HOVNANIAN ENTERPRISES

3782845

K. HOV IP, II, INC.

HOVNANIAN ENTERPRISES, INC. and Design

3786278

K. HOV IP, II, INC.

IF YOU'RE NOT 55, YOU'LL WISH YOU WERE

3564614

K. HOV IP, II, INC.

K HOVNANIAN HOMES and Design

3493815

K. HOV IP, II, INC.

K HOVNANIAN HOMES and Design

5702299

K. HOV IP, II, INC.

K. HOVNANIAN

3579682

K. HOV IP, II, INC.

KHOV

2710008

K. HOV IP, II, INC.

KHOV.COM

2544720

K. HOV IP, II, INC.

LET'S BUILD IT TOGETHER

2965030

K. HOV IP, II, INC.

LIFE. STYLE. CHOICES.

2725754

K. HOV IP, II, INC.

THE FIRST NAME IN LASTING VALUE

1418620

K. HOV IP, II, INC.

THE NAME BEHIND THE DREAM

3832465

K. HOV IP, II, INC.

WONDER HOMES

2671912

K. HOV IP, II, INC.

TOWN & COUNTRY TREE Design

2040802

K. HOV IP, II, INC.

BRIGHTON HOMES and Design

2412033

K. HOV IP, II, INC.

BRIGHTON HOMES

2395356

K. HOV IP, II, INC.

MISSION EXCELLENCE

5179939

 

7